UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 93-1445



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              VERSUS

         RUBEN PALACIOS a/k/a "Tapon", OSCAR JAVIER PEREZ,
         RAMIRO ENRIQUEZ, and ABEL EDUARDO JIMENEZ-LOPEZ
         a/k/a Lalo & Changa,
                                            Defendants-Appellants.




                            No. 93-1617




                     UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                              VERSUS

                 BETTY BIGGINS and CLYDE BIGGINS,
                                            Defendants-Appellants.



           Appeals from the United States District Court
                 for the Northern District of Texas
                        (3:92-CR-279-R(12))
                          (June 1, 1995)


Before BARKSDALE and PARKER, Circuit Judges, and COBB1, District


     1
      District Judge of the Eastern District of Texas, sitting by
designation.
Judge.



ROBERT M. PARKER, Circuit Judge:2

     Ruben    Palacios    (Palacios),      Oscar    J.   Perez   (Perez),     Abel

Eduardo Jimenez-Lopez (Jimenez), Ramiro Enriquez (Enriquez), Betty

Biggins (Ms. Biggins) and Clyde Biggins (Mr. Biggins) appeal from

final judgments of conviction in a criminal case.

     On June 17, 1992, Appellants were indicted along with 28 other

defendants on drug conspiracy charges. The indictment also charged

violations of various substantive offenses, including possession of

controlled    substances    with    intent     to    distribute     and       money

laundering.    Palacios, Perez, Jimenez and Enriquez were tried to a

jury, while Ms. Biggins and Mr. Biggins were tried to the court

during the same trial.

     All Appellants were adjudged guilty on most counts: Enriquez

was acquitted on one count of possession of cocaine with intent to

distribute and Ms. Biggins was acquitted of the conspiracy charge.

Appellants were sentenced to terms of imprisonment ranging from 63

months to 360 months.       We affirm in part, vacate and remand in

part.

                                   FACTS

     Jose    Clemente    Ortiz   (Ortiz)      was    the   leader   of    a    drug

trafficking enterprise with operations primarily in Laredo and


    2
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and     burdens on the legal profession."
Pursuant to that Rule, the court has determined that this opinion
should not be published.
Dallas, Texas.       The Ortiz organization imported, transported and

distributed large quantities of marijuana and cocaine from Mexico

from 1979 until the date of the indictment.                Over the two week

trial, the government presented evidence of many discrete sales and

shipments, each involving one or more of the alleged conspirators,

which will be detailed as necessary in the discussions below.



                         SUFFICIENCY OF THE EVIDENCE

a. Standard of review

     In reviewing the sufficiency of the evidence, we view the

evidence in the light most favorable to and draw all reasonable

inferences in support of the jury's verdict.              If a rational trier

of fact could have found the essential elements of the crime beyond

a reasonable doubt, the convictions must stand.                United States v.

Cordova-Larios, 907 F.2d 40, 41 (5th Cir. 1990).

b. Jimenez's convictions

     Jimenez       was   charged   in   three    counts   of   the   superseding

indictment.        Count 1 charged that he was a participant in a

conspiracy    to    possess    with     intent   to   distribute     cocaine   and

marijuana.     Count 3 alleged that on or about April 14, 1988,

Jimenez possessed in excess of 100 kilograms of marijuana with

intent to distribute.         Count 37 alleged that on or about February

18, 1992, he possessed in excess of 100 kilograms of marijuana.                 He

contends on appeal that the evidence was insufficient to sustain

his convictions for conspiracy or for the substantive possession

charges.


                                          3
       In a drug conspiracy prosecution under 21 U.S.C. §§ 841(a)(1)

and 846, the Government must prove beyond a reasonable doubt (1)

the existence of an agreement between two or more persons to

violate the narcotics laws, (2) that the defendant knew of the

agreement,    and       (3)   that   he    voluntarily       participated      in    the

agreement.     United States v. Maltos, 985 F.2d 743, 746 (5th Cir.

1992); United States v. Leed, 981 F.2d 202, 205 (5th Cir. 1993).

       To   sustain      a    conviction    for    possession        with   intent    to

distribute,       the    Government    must     show    that    the    defendant     (1)

knowingly     (2)       possessed    contraband        (3)   with     the   intent    to

distribute it.          United States v. Villasenor, 894 F.2d 1422, 1426

(5th Cir. 1990); United States v. Garcia, 917 F.2d 1370, 1377 (5th

Cir.     1990).         Possession    of       contraband      may    be    actual   or

constructive, and may be proven by either direct or circumstantial

evidence.     United States v. Vergara, 687 F.2d 57, 61 (5th Cir.

1982).      Constructive possession exists when the defendant has

ownership, dominion and control over the contraband itself, or

dominion and control over the vehicle in which it was concealed.

United States v. Richardson, 848 F.2d 509, 512 (5th Cir. 1988).

       The intent to distribute element can be inferred from the

quantity possessed.           Vergara, 687 F.2d at 62.               Jimenez does not

challenge the fact that the two loads of marijuana attributed to

him were distribution quantities.

       Further, the substantive counts of the indictment alleged

guilt by aiding and abetting.              To sustain a conviction of aiding

and abetting under 18 U.S.C. § 2, the Government must show that the


                                           4
defendant     (1)    associated        with   the    criminal   venture,     (2)

participated in the venture, and (3) sought by action to make the

venture succeed. United States v. Menesses, 962 F.2d 420, 427 (5th

Cir. 1992).

       Jimenez does not dispute that the government established the

existence of a conspiracy, but rather challenges the sufficiency of

the evidence to establish his knowledge of and participation in the

scheme, or his knowing possession of the marijuana.              He points out

that while presence or association with conspirators is one factor

that the jury may rely on, along with other evidence, in finding

conspiratorial activity by a defendant, it is well established that

mere   presence     at   the   crime    scene   or   close   association    with

conspirators, standing alone, will not support an inference of

participation in the conspiracy. United States v. Fitzharris, 633

F.2d 416, 423 (5th Cir. 1980), cert. denied, 451 U.S. 988 (1981).

The government's case against Jimenez was circumstantial.                  While

circumstantial evidence may be particularly valuable in proving the

existence of the conspiracy, this Court will not lightly infer a

defendant's knowledge of and participation in a conspiracy. United

States v. Jackson, 700 F.2d 181, 185 (5th Cir.), cert. denied, 464

U.S. 842 (1983).

       The testimony at trial established the following:

       In early 1988, Ortiz sold about 100 pounds of marijuana to

Daryl Smith (Smith).       Ortiz and Smith drove to La Retama, a store

owned by Jimenez, where Ortiz went inside and retrieved a sample

for Smith from "Abel."         Smith decided to buy it, and left his truck


                                         5
at La Retama to be loaded with the marijuana.     Smith came back to

get the truck when a signal was received that it was ready.      The

loaded truck was left on the rear parking lot at the store, near

the dumpster.    In March of 1992, Ortiz again sold Smith marijuana

that Ortiz said he was getting form "Abel" at La Retama.         The

transaction was accomplished in a similar way. In Smith's dealings

with Ortiz, Abel's name came up quite a bit.

     The first possession count was based on a particular shipment

of marijuana from Laredo to Dallas, made on April 14, 1988.      The

drugs were sent via Brown Express under a bill of lading describing

the contents of the crate as two water pumps.        Law enforcement

officers had the crate under surveillance because a drug dog

alerted on it before it left Laredo.       When the crate arrived in

Dallas, Pablo Rodriguez (Rodriguez) came to Brown Express and

claimed it.   He loaded it into a pickup truck owned by Jimenez, and

drove to a building that had been the former location of La Retama

and was still owned by Jimenez.       Jimenez, along with three male

passengers, followed the marijuana-laden pickup truck in Jimenez's

Oldsmobile, conducting what the law enforcement officers referred

to as counter-surveillance.     When Jimenez realized police were

watching, he took evasive action, eventually driving off at a high

rate of speed.   Rodriguez waited at the old La Retama location for

several hours, during which time the Oldsmobile drove by once.

Rodriguez made some phone calls, and eventually drove the pickup

truck to the current La Retama location.    While there he spoke with

Jimenez's wife and made more phone calls.      Eventually, Rodriguez


                                  6
was arrested and the truck seized.      A plastic bag containing a pair

of sneakers, Rodriguez's wallet and the keys to the truck were

retrieved from Mrs. Jimenez-Lopez.

     In addition, there was evidence of seven other such shipments

through Brown Express that were substantially similar to the one

that resulted in Rodriguez's arrest, and some long distance phone

calls between the drivers of two of these shipments and La Retama.

     The second possession count was based on an incident involving

586 pounds of marijuana on February 19, 1992.     The marijuana was in

a van owned by Jimenez that was parked across from the driveway of

Jimenez's girlfriend's house. On the evening of February 19, a car

owned by Jimenez's girlfriend and driven by a man identified as

Raul, who had been seen at La Retama, drove up to the van and

Palacios got out.    Palacios drove the van and Raul drove the other

vehicle, traveling together.      The police stopped the van, Palacios

was arrested and taken into custody, and the van and the marijuana

were seized.    A short while later, Raul was stopped in the vicinity

of the La Retama.

     After     Palacios   was   arrested,   Jimenez   had   a   telephone

conversation with Ortiz which was intercepted by a wire tap. During

this phone call, Jimenez referred to Palacios being in jail "with

500, with the stuff," and the two men discussed trying to get

Palacios out of jail.

     Finally, a search of Jimenez's home yielded a note that said

"no dope on credit," business cards with Ortiz's name and pager

number, and $17,000 in cash.     In a search of Jimenez's office at La


                                    7
Retama, police seized notes with names and phone numbers for Ortiz,

Enriquez and Palacios.

     Jimenez asserts that a rational trier of fact could not have

found beyond   a   reasonable   doubt   that   he   participated    in   the

conspiracy, or that he "possessed" the contraband in the two

substantive counts.      He relies on arguments that question the

credibility of some testimony, (e.g., Was Jimenez actually the

driver of the Oldsmobile doing counter surveillance on the truck

full of marijuana?) and the inferences drawn from other testimony

(e.g., Did people repeatedly borrow Jimenez's vehicles, use his

office at La Retama and make calls from his business phone without

his knowledge that they were dealing in drugs?).          The cumulative

force of the evidence was sufficient on each count of conviction.

                   SINGLE OR MULTIPLE CONSPIRACIES

     The indictment in this cause alleged a single conspiracy,

headed by Ortiz, existing from March 1988 to June 1992.            Enriquez

and Jimenez argue that a material variance exists between the

offense charged in the indictment and the proof educed at trial,

which reflected multiple conspiracies.         The jury was correctly

instructed, both during the trial and in the written charge, that

they could not find the defendants guilty if the proof established

multiple conspiracies.    We will affirm the jury's finding that the

government proved a single conspiracy unless the evidence and all

reasonable inferences examined in the light most favorable to the

government, would preclude reasonable jurors from finding a single

conspiracy beyond a reasonable doubt.      United States v. De Varona,


                                   8
872 F.2d 114, 118 (5th Cir. 1989).

     A material variance occurs when there is a variation between

proof and indictment, but does not modify an essential element of

the offense charged.     United States v. Thomas, 12 F.3d 1350, 1357

(5th Cir. 1994).       A conviction will not be reversed for such a

variance in the evidence unless "(1) the defendant establishes that

the evidence the government offered at trial varied from what the

government   alleged    in    the    indictment,     and    (2)   the   variance

prejudiced the defendant's substantial rights."              United States v.

Puig-Infante, 19 F.3d 929, 935-36 (5th Cir. 1994).

     In   determining    whether       the    government    proved      a    single

conspiracy or multiple conspiracies, two separate tests have been

set forth.   In Puig-Infante, 19 F.3d at 936, the following factors

were held determinative: "1) whether there was a common goal, 2)

the nature of the scheme, and 3) whether the participants in the

various dealings overlapped." (citing United States v. Jackson, 978

F.2d 903, 911 (5th Cir. 1992)).              In Thomas, 12 F.3d at 1357, we

articulated five elements that guide in our determination of this

question: "(1) the time period involved, (2) the persons acting as

co-conspirators,   (3)       the    statutory    offenses    charged        in   the

indictment, (4) the nature and scope of the criminal activity, and

(5) the places where the events alleged as the conspiracy took

place." (citing United States v. Lokey, 945 F.2d 825, 831 (5th Cir.

1991)).   Finally, in analyzing whether the nature of a scheme

points to a single conspiracy, we ask whether "the activities of

one aspect of the scheme are necessary or advantageous to the


                                        9
success of another aspect of the scheme or to the overall success

of the venture."         United States v. Elam, 678 F.2d 1234, 1246 (5th

Cir. 1982).

       Jimenez     contends    that   the       activities   in    which   he    was a

participant were not connected to the other drug transactions

proved up at trial.           He argues that although the nature of the

scheme for each group was to sell contraband, one group did not

depend on another.

       Enriquez takes a similar position, arguing that the evidence

tied    him   to    a   cocaine    conspiracy      in   November    1991   that     was

unrelated to the March 1988 - June 1992 conspiracy alleged in the

indictment.        Enriquez was the owner of Amigo Paint and Body Shop.

Horacio Gutierrez (Gutierrez), who was hired as the manager of

Amigo Paint and Body in February 1992, testified that Enriquez

bragged to him that he was selling up to 80 kilograms of cocaine a

week.    Gutierrez testified that Ortiz, whom they called El Cabezon

or "the big man," was frequently at Amigo Paint and Body Shop and

was supplying Enriquez with the cocaine that he sold.                           He also

described a trip that Jimenez and Enriquez made to Laredo to pick

up a thousand pounds of marijuana.               The deal went sour and Jimenez

kept the whole thousand pounds.                 Other cocaine dealers testified

that they got cocaine from Raymond Lopez, who was supplied by Ortiz

up   until    November     1991,    when    Enriquez     began     supplying      their

cocaine.

       The evidence established that the common goal of all the co-

conspirators was the sale of marijuana and cocaine. With regard to


                                           10
the overlap of participants factor (or the "persons acting as co-

conspirators" factor in the Thomas test) the evidence supports the

allegation    that   Ortiz      was    a    central      figure,     while   various

combinations of other defendants furthered his illegal activities

in different ways at different times.                    The evidence concerning

nature and scope of the criminal activity or scheme (factor (2)

under Puig-Infante, (4) under Thomas) supports a finding that all

activities charged against all defendants advanced a single drug

distribution network.        The relatively lengthy time period, March

1988 - June 1982, lends itself to the beginning and ending of

multiple conspiracies, and must be closely scrutinized. Government

witness Daryl Smith noted during his testimony concerning the

various people, places, vehicles and operating procedures in the

Ortiz organization, "there's nothing consistent in this business."

Nonetheless, the evidence in this case supports a finding of a

single ongoing drug distribution scheme run by Ortiz.                    Finally, the

conspiracy charged involved the movement of drugs in wholesale

quantities    from   Laredo,     Texas      to    Dallas,    Texas    and    the    re-

distribution of drugs from Dallas stashhouses.                   Nothing about the

location of the alleged activities leads us to believe that there

were multiple conspiracies.

      Under either the Thomas test or the Puig-Infante test, there

is   sufficient    evidence     to    support      the    jury     conclusion      that

appellants were participants in the one conspiracy alleged in the

indictment.

      Even   if   there   was   more       than   one    conspiracy    proven,      the


                                           11
resulting variance from the indictment is not reversible error

unless the defendants' substantial rights were prejudiced.             Since

the evidence in this case was sufficient to prove each defendant's

participation in at least one of many related transactions, we find

that no such prejudice occurred. United States v. Faulkner, 17 F.3d

745, 762 (5th Cir. 1994).



                       PEREZ'S DOUBLE JEOPARDY CLAIM

       Perez was characterized as a gofer who worked for another co-

conspirator named Juan Chapa (Chapa), who is Perez's brother-in-

law.       All the alleged acts by Perez occurred in 1989.         Since late

1989 Perez has been incarcerated in a federal prison for what he

contends is the same conspiracy.           That conviction arose out of an

attempt      by   Rebecca   Valencia-Ponce   to   broker   2,000   pounds   of

marijuana between an undercover DEA agent and purchasers, which

included Perez and Chapa in Laredo, Texas.           Perez, Chapa, and two

other people not included in the present indictment were charged

with conspiring together and with "other persons unknown to the

grand jury" to violate 21 U.S.C. § 846.3

       3
      The essential allegations are:
Laredo indictment
     On or about October 10, 1989, in the Southern District of
     Texas and within the jurisdiction of the Court,
     Defendants Juan Manual Chapa, Rebecca Valenica-Ponce,
     Amaro Medina, and Oscar Javier Perez-Ramos did knowingly
     and intentionally conspire and agree together and with
     other persons unknown to the Grand Jurors to knowingly
     and intentionally possess with intent to distribute a
     quantity in excess of 100 kilograms of marihuana, a
     Schedule I controlled substance. [Violation: Title 21,
     United States Code, Sections 846, 841(a)(1), and
     841(b)(1)(B).]

                                      12
     The district court denied Perez's motion to dismiss his

conspiracy count on double jeopardy grounds, and made findings

pursuant to United States v. Marable, 578 F.2d 151 (5th Cir. 1978),

which sets out a five factor test identical to the one used in

Thomas.    The court found that the conspiracies covered different

times, the first being a single day, October 10, 1989, the second

covering a four-year period from March 1988 - June 1992.           Second,

Perez and Chapa were the only two people who were indicted in both

cases.    The district court found,

     [s]pecifically, the Laredo indictment does not name Jose
     Ortiz who is alleged to be the head of the organization
     in the Dallas indictment. There is no indication that
     Ortiz was involved in the incident involved in Laredo and
     no indication that he or any of the lieutenants working
     under him had any connection with the incident in Laredo.


Third, although both indictments involve alleged conspiracies in

violation of § 846, the court found that the facts underlying the

Laredo indictment were not charged in the Dallas indictment, nor

was any evidence concerning that transaction presented in court

during    the   trial   of   this   case.   Fourth,   the   district   court

considered the nature and scope of each indictment: Laredo involved



Dallas indictment
     From at least March 1988, the exact date being unknown to
     the Grand Jury, and continuing thereafter until on or
     about June 17, 1992, in the Northern District of Texas
     and elsewhere,... 4. Juan Chapa,... 8. Oscar Javier
     Perez... defendants, did knowingly, willfully and
     unlawfully combine, conspire, confederate and agree
     together, with each other and with diverse other persons
     known and unknown to the Grand Jury, to commit certain
     offenses against the United States...All in violation of
     Title 21 United States Code, Sections 846, 841(b)(1)(A),
     and 841 (B)(1)(B).

                                       13
a single transaction taking place on a single day, while the Dallas

case involved extensive transactions over a four-year period.

Fifth, the Laredo incident was limited to Laredo, while the Dallas

indictment    involved   a   number   of   locations,   including    Mexico,

Dallas, Laredo, and other places.

     Perez contends that the transaction which led to his earlier

conviction was one of the smaller drug deals which made up the

overarching conspiracy charged in the Dallas indictment.                    It

occurred during the time alleged in the Dallas indictment.                  In

fact, it occurred during 1988-89 which is the only part of the

Dallas conspiracy that Perez participated in, due to his 1989

conviction.    The statutory offenses were the same.         The overt act

alleged in the first indictment was possession with intent to

distribute in excess of 100 kilograms of marihuana.              No overt act

was alleged in the second indictment, but the evidence at trial

established that the possession and distribution of marihuana and

cocaine were the violations on which that indictment was based.

The sale occurred in Laredo, which is also included in the Dallas

indictment. Finally, Perez contends the difference in players that

the trial court focused on was not a real difference.

     There is no dispute that the district court applied the

correct   legal   analysis    and   considered   the    proper    factors   in

determining whether the present charge violated the double jeopardy

violation.    The factual conclusion reached by the court below that

the two charges did not arise out of the same conspiracy is not

clearly erroneous, so we must affirm Perez's conspiracy conviction.


                                      14
        JURY INSTRUCTIONS ON PEREZ'S MONEY LAUNDERING CHARGE

       Perez was charged in count 12 of the indictment with violating

or aiding and abetting in the violation of 31 U.S.C. § 5324(1) and

(3).    The evidence showed that he was one of two individuals that

structured a $16,880 transaction by going into two banks on the

same day, each time buying a cashier's check for less than $10,000.

       The statutes that Perez was charged with violating, 31 U.S.C.

§ 5324(1) and (3), provide that:

       No person shall for the purpose of evading the reporting
       requirements of § 5313(a) with respect to such
       transaction --
            (1) cause or attempt to cause a domestic
            financial institution to fail to file a report
            required under § 5313(a)...or
            (3) structure or assist in structuring, or
            attempt to structure or assist in structuring,
            any transaction with one or more domestic
            financial institution.

       The trial court instructed the jury that in order to establish

a violation of 31 U.S.C. § 5324(1), the government must prove:

            First, that the Defendant Oscar Javier Perez
       knowingly and willfully caused or attempted to cause a
       domestic financial institution to fail to file a Currency
       Transaction Report, IRS Form 4789; and

            Second, that the Defendant Oscar Javier Perez did so
       for the purpose of the evading the reporting requirements
       of section 5313(a).

The jury instructions articulated the elements of § 5324(3) as:

            First, that the Defendant Oscar Javier Perez
       knowingly and willfully structured or assisted in
       structuring a transaction involving at least $10,000 in
       currency for deposit into a financial institution; and

            Second, that the purpose of the structuring was to
       avoid the requirement of filing a Currency Transaction
       Report, IRS Form 4789.

"Knowingly and willfully" were defined as "the defendant knew of

                                  15
the   reporting     requirement   and    specifically       intended       that   the

required reports not be filed."

      The   jury    convicted   Perez    only      of   aiding    and   abetting    a

violation of § 5324.         The district court's charge on aiding and

abetting required proof:

           First, that each element of the offenses which the
      defendant...is accused of aiding and abetting was
      committed by the persons as charged in the indictment;
      and
           Second, that the defendant...willfully participated
      in them, as if it were something that he wished to bring
      about.

      "Willfully" was defined in the general instruction section of

the charge to mean "that the act was committed voluntarily and

purposely with the specific intent to violate the law."

      Perez challenges these jury instructions, relying on the

recent   Supreme     Court   decision        in   Ratzlaf   v.    United    States,

___U.S.___, 114 S.Ct. 655, 126 L.Ed.2d 615 (1994), which held that

in order to convict under § 5324, the government must prove that

the defendant knew that structuring was unlawful. This case was

tried prior to the Supreme Court ruling in Ratzlaf and the jury

instructions given were in accord with the Fifth Circuit law in

effect at the time of the trial.                  Perez did not object to the

charge given or request that the trial court include a Ratzlaf-type

instruction.       His failure constitutes a forfeiture of his right to

appeal this issue under FED. R. CRIM. P. 30. See United States v.

Olano, ___U.S.___, 113 S.Ct. 1770, 1777 (1993).                  However, if Perez

can show that the charge, as a whole, was so deficient as to affect

his substantial rights, we may nevertheless reverse the conviction.


                                        16
Id. at 1778.

       The government argues that in convicting Perez of aiding and

abetting, the instruction required the jury to find that he acted

with intent to violate the law, and was therefore correct.              The

jury was told that it must find that Perez acted willfully, and

willfully was defined as acting with "specific intent to violate

the law."    Although the charge was incomplete under Ratzlaf, we

cannot say it was so deficient that it affected his substantial

rights.4

       Additionally, Perez seeks to extend Ratzlaf to attack his

conviction     on   a   money   laundering    count   under   18   U.S.C.   §

1956(a)(1)(B)(ii),         which   prohibits    conducting    a    financial

transaction that in fact involves the proceeds of a specified

unlawful activity knowing that            the transaction is designed to

avoid a transaction reporting requirement under state or federal

law.   This argument has no merit, because mental state required by

the money laundering statute is knowledge that the transaction

involves proceeds of criminal activity and intent to avoid a

reporting requirement (whether that avoidance carries criminal

penalties or not).      The jury was accurately instructed relative to

this charge.

       In a related argument Perez contends that the evidence was

insufficient to establish that he knew that the money that was the


        4
        Because the complained of charge did not affect Perez's
substantial rights, it is unnecessary for us to determine if the
error was "plain" under United States v. Calverley, 37 F.3d 160
(5th Cir. 1994).

                                     17
subject of his money laundering conviction had come from illicit

drug dealing.     This issue was never raised in the trial court, so

this Court need only determine whether there was a plain error

which affected Perez's substantial rights.                United States v.

Calverley, 37 F.3d 160, 162 (5th Cir. 1994).          After reviewing the

evidence in the record, we find that Perez's money laundering

conviction is adequately supported by the evidence and there was no

plain error.

             For the foregoing reasons we find that Perez's conviction

for structuring and his conviction for money laundering must be

affirmed.

                       BIGGINS'S MOTION TO SUPPRESS

       On February 1, 1992, at 2:40 p.m. a kilo of cocaine was

delivered by a member of the Ortiz conspiracy to the barbecue

restaurant owned by Clyde Biggins.          Mr. Biggins was not present at

that time and Betty Biggins was in charge of the restaurant.              DEA

agents had the delivery person under surveillance and within

minutes of the delivery armed law enforcement officers entered and

secured the restaurant.        They had no search warrant.        The police

told   Ms.   Biggins    that   they   had   information    that   a   cocaine

transaction had just occurred and that she had two choices: she

could either consent to a search or the police could get a warrant.

Betty Biggins responded that she did not think there were any drug

deals going on and the police were free to look around.           The police

seized cocaine and $18,000 in currency as a result of the search.

       Both Biggins filed motions to suppress the evidence seized


                                      18
during the search.       Ms. Biggins testified at the suppression

hearing and denied having ever been asked to consent to a search.

The trial court found that testimony not credible and denied the

motions, finding that Ms. Biggins had given a valid consent to

search.     On appeal both Biggins contend that while Ms. Biggins

literally consented, she did so in fear of the officers or in

acquiescence to a claim of authority to search.

     Whether the consent to search was voluntary or was the product

of duress or coercion is a question of fact to be determined from

the totality of all the circumstances.       Schneckloth v. Bustamonte,

412 U.S. 218, 227, 93 S.Ct. 2041, 2048, 36 L.Ed.2d 854 (1973).         The

trial court's determination that the consent was valid under the

circumstances described by the evidence is not clearly erroneous.

              CLYDE BIGGINS MONEY LAUNDERING CONVICTION

     The Superseding Indictment charged Mr. Biggins in connection

with the aborted delivery of cocaine with an attempt to transfer

$18,000 knowing that the "property involved the proceeds of a

specified unlawful activity and which in fact involved the proceeds

of   a    specified   unlawful   activity,   that   is,   the   sale   and

distribution of narcotic drugs and controlled substances, with the

intent to promote the carrying on of said specified unlawful

activity" in violation of 18 U.S.C. § 1956(a)(1)(A)(i).                Mr.

Biggins testimony and other evidence suggested that he obtained the

funds through gambling rather than the distribution of drugs. Also

in evidence was testimony that less than one month before the

seizure of the funds, he had bought and then sold a kilogram of


                                    19
cocaine, giving rise to an inference that he obtained $18,000 from

his recent sale of the same amount of the same product.                    Viewing

the record in the light most favorable to the government, we find

the   evidence     sufficient    to   support      the   trial   court's   guilty

verdict.

                   APPLICATION OF SENTENCING GUIDELINES

a. Standard of review.

      Jimenez, Enriquez and Palacios all challenge their sentences

based on the quantity of drugs attributed to them.                    A district

court's findings about the quantity of drugs involved in an offense

are factual findings subject to a clearly erroneous standard of

review.        United States v. Rivera, 898 F.2d 442, 445 (5th Cir.

1990).     In resolving any reasonable dispute concerning a factor

important to the sentencing determination, the court may consider

relevant information without regard to its admissibility under the

rules     of    evidence   applicable      at     trial,   provided     that   the

information has sufficient indicia of reliability to support its

probable accuracy. United States v. Michael, 894 F.2d 1457, 1459

(5th Cir. 1990).

b. Jimenez and Enriquez

      Jimenez's base offense level was calculated at 32, based on

the conclusion that he was involved with at least 1,000 kilograms,

but   less      than   3,000   kilograms     of   marijuana.      See    U.S.S.G.

2D1.1(c)(6). The district court sentenced Enriquez according to an

offense level of 40 based on a finding that at least 50 kilograms

of cocaine were attributable to him.              Jimenez and Enriquez ask us


                                        20
to reverse and remand their cases for resentencing because the

court did not make express findings on what drug quantities were

tied directly to them and what drug quantities were attributable to

them as "reasonably foreseeable acts and omissions of others in

furtherance of jointly undertaken criminal activity."               U.S.S.G.

1B1.3(a)(1)(B).         This   Court   recently    remanded   a    case    for

resentencing, instructing the district court to determine (1) when

the defendant joined the conspiracy, (2) what drug quantities were

within the scope of the defendant's conspiratorial agreement, and

(3) of these drug quantities, which were reasonably foreseeable.

United States v. Carreon, 11 F.3d 1225 (5th Cir. 1994).               Such a

remand is unnecessary in this case. The testimony at the sentencing

hearing attributed over 4,204 pounds (1,910 kilograms) of marijuana

directly    to    Jimenez,   without   reference   to   amounts    that   were

otherwise foreseeable to him in this conspiracy.                  Gutierrez's

testimony that Enriquez bragged about dealing 80 kilograms a week,

if credited by the court, was enough to support the "more than 50

kilogram" conclusion that was the basis of Enriquez's sentence.              A

Carreon finding is inapposite in these situations.

     Jimenez also argues that the trial court erred in enhancing

his offense by four levels based on his role as organizer and

leader,    under    U.S.S.G.   3B1.1(a).    The    evidence   supports     the

conclusion that Jimenez directed the activities of Rodriguez,

Palacios and Raul, and that the criminal activity connected with

this conspiracy involved five or more participants or was otherwise

extensive.       This argument has no merit.


                                       21
c. Palacios

     The district court attributed approximately 24,5005 kilograms

of marijuana to Palacios.        Palacios contends that the record

supports only 15 kilograms of cocaine (counted as 3000 kilograms of

marijuana) and 713 kilograms of marihuana. The government concedes

that the record does not support the trial court finding that

24,536   kilograms   of   marijuana    were      attributable     to   Palacios.

However, they contend that we should uphold his sentence because by

making   some   assumptions   about        the   testimony   in    the    record

(specifically crediting certain allegations in the presentence

report at the high end of the ranges given instead of the low end)

we could find 15,841 kilograms of marijuana.                 They argue that

because Palacios's offense level was taken from the category that

includes a range of 10,000 to 30,000 kilograms of marijuana, and

the sentence imposed was at the lowest end of the applicable

guideline range, the district court would have imposed the same

sentence even if it had not erred in calculating the amount of

drugs attributable to Palacios.             We decline to substitute our

judgment for that of the trial court, either in making the factual

determination of drug quantities or in imposing a sentence on the

recalculated amounts.     The trial court's factual determination is

     5
      To obtain a base level offense for drug offenses involving
differing drug types, the Guidelines require the drugs to be
converted to equivalent amounts of marihuana.     U.S.S.G. 2D1.1,
comment (n.10)(Nov. 1992).    The converted quantities are then
totalled to arrive at the base level offense.          Palacios's
presentence report alleged that 100 kilograms of cocaine and 4536
kilograms of marijuana were attributable to Palacios. Using the
Guidelines' cocaine-to-marihuana conversion factor, 100 kilograms
of cocaine equates to 20,000 kilograms of marihuana.

                                      22
clearly erroneous.   The sentence must be vacated and Palacios's

case remanded for resentencing.

                           CONCLUSION

     Having considered the other points of error urged by the

Appellants, we find they have no merit.    Palacios's sentence is

VACATED and REMANDED for resentencing.   All other convictions and

sentences are AFFIRMED.




                                  23